70 F.3d 1264
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Walter Steve WILSON, Jr., Petitioner-Appellant,v.G.L. BASS, Warden;  Edward W. Murray;  L. White,Respondents-Appellees.
No. 95-6744.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 21, 1995.Decided:  Dec. 5, 1995.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  T.S. Ellis, III, District Judge.  (CA-93-754-AM)
Walter Steve Wilson, Jr., Appellant Pro Se.  Thomas Cauthorne Daniel, Assistant Attorney General, Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before WILKINS and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we grant a certificate of probable cause to appeal and affirm the appeal on the reasoning of the district court.  Wilson v. Bass, No. CA-93-754-AM (E.D.Va. May 2, 1995).  We, however, modify the district court's order to reflect that, because the court considered matters outside of the pleadings, it should have disposed of the petition on summary grounds, rather than dismiss it.  See Herbert v. Saffell, 877 F.2d 267, 270 (4th Cir.1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED AS MODIFIED.